DETAILED ACTION
This Action is in response to Applicant’s response filed on 01/04/2022.  Claims 1-36 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Lin does not anticipate to help train one or more neural networks to determine one or more segmentation masks corresponding to one or more objects of one or more digital images based, as at least in part, on one or more boundary regions of the one or more objects.
	The Examiner respectfully disagrees.  Lin discloses a combination of two neural networks to generate object identification information for a digital image. For example, the systems and methods train a first neural network (read as train one or more neural networks) to predict pixels within a digital image that correspond to an object portrayed in a digital image. In addition, the systems and methods train a second neural network to predict pixels within the digital image that correspond to edges of the object portrayed in the digital image. Using the pixels identified using the two differently trained neural networks, the systems and methods optimize a segmentation mask to accurately identify pixels within the digital image that correspond with the object.  (paragraph 12)
	Further, Lin discloses the digital segmentation system processes a digital image using a first neural network to generate a probability map indicating a probability that each pixel of the digital image is part of the object. In addition, the digital segmentation system processes the digital image using a second neural network to generate a boundary map that predicts the pixels within the digital image that correspond to the edges of the object. Using the pixels identified in both the probability map and the boundary map, the segmentation system optimizes a segmentation mask to accurately match the object portrayed in the digital image.  (paragraph 33)  Further, Lin discloses the training images include digital training images utilized by the neural network training engine to train one or more neural networks to generate a probability map and a boundary map.  (paragraph 100) 
	If the Applicant intends to differentiate between the Lin reference and the present application, then such differences should be made explicit in the claims.  As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13, 19, 25 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0287137 A1).

Consider claims 1, 7, 13, 19, 25 and 31, Lin discloses a processor, comprising:  
2one or more circuits to help train one or more neural networks to determine one or 3more segmentation masks corresponding to one or more objects of one or more digital images 4based, at least in part, on one or more boundary regions of the one or more objects.  (paragraph 12; Train a first neural network to predict pixels within a digital image that correspond to an object portrayed in a digital image. Further, train a second neural network to predict pixels within the digital image that correspond to edges of the object portrayed in the digital image. Using the pixels identified using the two differently trained neural networks, the systems and methods optimize a segmentation mask to accurately identify pixels within the digital image that correspond with the object.  Paragraph 12; For instance, in order to optimize a segmentation mask, the systems and methods iteratively adjust a mask boundary of the segmentation mask to better align or otherwise fit with edges of the object portrayed in the digital image. Using the pixel identification information obtained from the two neural networks as a guide, the systems and methods iteratively optimize mask boundary of the segmentation mask by focusing on areas of the digital image that are proximate the edges of the object.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, 8-10, 12, 14-16, 18, 20-22, 24, 26-28, 30, 32-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tang (US 2019/0392267 A1) and in further view of Small (US 2020/0065540 A1).

	
Consider claims 2, 8, 14, 20, 26, and 32, Lin discloses the claimed invention except for wherein 1 the one or more neural networks are 2optimized using a loss function that includes a segmentation loss term and a boundary 3enhancement loss term.  
In related art, Tang discloses a segmentation loss term.  (see at least figure 2; trained with multi Dice Loss; also see paragraphs 36-37 and 39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tang into the teachings of Lin for effective image segmentation and smoothing of image segmentations.
Furthermore, in related art, Small discloses a boundary enhancement loss term.  (paragraphs 79-80 and 83; FIG. 9 depicts an exemplary technique for generating and using a segmentation mask.  A Laplacian-like filter may be applied to both the original image 902 and the inverted image 904 to produce two filtered images 908 (inverted then filtered) and 910 (filtered).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Small into the teachings of Lin and Tang to enhance the suitability of the resulting image for analysis using a matching algorithm, for example, to effectively determine whether a fingerprint matches stored data.  Use of a Laplacian-like filter may aide in determining areas of an image that have high energy.

Consider claims 3, 9, 15, 21, 27 and 33, Lin, in view of Tang and Small, discloses the claimed invention wherein1 the segmentation loss term is a Dice 2loss relating to the one or more segmentation masks.  (Tang: see at least figure 2; trained with multi Dice Loss; also see paragraphs 36-37 and 39)

1 Consider claims 4, 10, 16, 28 and 34, Lin, in view of Tang and Small, discloses the claimed invention wherein 1 the boundary enhancement loss term is 2determined using the one or more segmentation masks having Laplacian filtering applied to 3enhance values near a boundary region of the one or more segmentation masks.  (Small: paragraphs 79-80 and 83; FIG. 9 depicts an exemplary technique for generating and using a segmentation mask.  A Laplacian-like filter may be applied to both the original image 902 and the inverted image 904 to produce two filtered images 908 (inverted then filtered) and 910 (filtered).)

Consider claims 6, 12, 18, 24, 30 and 36, Lin, in view of Tang and Small, discloses the claimed invention wherein1disclosdafadfadf the one or more circuits are further to 2adjust one or more network parameters of the one or more neural networks in order to minimize 3the loss function.  (Tang: paragraphs 2 and 40; A candidate segmentation is obtained from the segmentation network for each of the plurality of training images. Each candidate segmentation is compared to a ground truth segmentation to compute a loss metric for each candidate segmentation. Based on the gradient of the loss, the segmentation network is trained to minimize level set smoothing energy.)

Consider claim 22, Lin, in view of Tang and Small, discloses the claimed invention wherein at least one of the first characteristics of the computer network or the characteristics of the content as distributed are received from one or more client devices receiving the content over the computer network.  (Lin: figure 10)

Claims 5, 11, 17, 23, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tang and in further view of Small and in further view of Chuang (US 2019/0019272 A1).

Consider claims 5, 11, 17, 23, 29 and 35, Lin, as modified by Tang and Small, discloses the claimed invention except for wherein 1 the boundary enhancement loss is 2determined using a series of convolutional operations without bias terms.  
In related art, Chuang discloses the boundary enhancement loss is 2determined using a series of convolutional operations without bias terms.  (paragraph 93)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chuang into the teachings of Lin, Tang and Small to effectively filter the 

Relevant Prior Art Directed to State of Art
Kervadec (“Boundary loss for highly unbalanced segmentation”) is relevant prior art not applied in the rejection(s) above.  Kervadec discloses a boundary loss term that can be easily combined with standard regional losses to tackle the segmentation task in highly unbalanced scenarios.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665